    Case 5:21-cv-03142-SAC Document 4 Filed 06/14/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


BRIAN MICHAEL WATERMAN,

                             Plaintiff,

           v.                                       CASE NO. 21-3142-SAC

ADVANCE CORRECTIONAL HEALTHCARE, et al.,


                             Defendants.


                          MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983

by a person confined at the Cherokee County Jail (CCJ). Plaintiff

proceeds pro se and seeks leave to proceed in forma pauperis.

     Plaintiff is subject to the 3-strikes provision of the federal

in forma pauperis statute, which provides:

     In no event shall a prisoner bring a civil action or appeal
     a judgment in a civil action or proceeding under this
     section if the prisoner has, on 3 or more prior occasions,
     while incarcerated or detained in any facility, brought an
     action or appeal in a court of the United States that was
     dismissed on the grounds that it is frivolous, malicious,
     or fails to state a claim upon which relief may be granted,
     unless the prisoner is in imminent danger of serious
     physical injury.

28 U.S.C. § 1915(g).

     The qualifying dismissals are: (1) Case No. 18-3035, Waterman

v. Westhoff, dismissed for failure to state a claim for relief; (2)

Case No. 18-3295, Waterman v. Tippie, dismissed on defendants’ motion

for dismissal for failure to state a claim for relief; and (3) Case

No. 18-3092, Waterman v. Cherokee County Jail, Doc. 273, Order of Tenth

Circuit Court of Appeals, denying petition for writ of mandamus as
    Case 5:21-cv-03142-SAC Document 4 Filed 06/14/21 Page 2 of 4




frivolous and assessing a strike.

     In the present case, plaintiff seeks damages and injunctive

relief, alleging that he was provided inadequate medical care

following his transfer back to the CCJ from another institution on

June 3, 2021. The complaint reflects that he was not provided an

inhaler or a prescribed medication for blood pressure regulation

immediately upon his return. However, staff monitored his blood

pressure and provided his medication on the following morning.

Plaintiff was advised he would receive an inhaler when he saw the nurse

on June 8.

     The court has considered these claims and concludes plaintiff

has not shown that he presently is in imminent danger of serious

injury. Instead, his allegations suggest a short delay in access to

his medication and inhaler.           Accordingly, the court will deny

plaintiff’s motion for leave to proceed in forma pauperis and will

direct him to submit the $402.00 filing fee.

     Plaintiff also filed a motion for a preliminary injunction in

which he seeks a transfer to another facility and access to outside

medical care. A preliminary injunction may be granted when the moving

party shows (1) a substantial likelihood of success on the merits;

(2) irreparable harm will occur if the injunction is denied; (3) the

threatened harm outweighs the harm that the preliminary injunction

may cause the opposing party; an (4) the injunction, if granted, would

not adversely affect the public interest. Gen. Motors Corp. v. Urban

Gorilla, L.L.C., 500 F.3d 1222, 1226 (10th Cir. 2007) (citation
    Case 5:21-cv-03142-SAC Document 4 Filed 06/14/21 Page 3 of 4




omitted).

     A preliminary injunction is an “‘extraordinary remedy’ that is

granted only when ‘the movant’s right to relief [is] clear and

unequivocal.” First W. Capital Mgmt. Co. v. Malamed, 874 F.3d 1136,

1145 (10th Cir. 2017)(alteration in original)(quoting Wilderness

Workshop v. U.S. Bureau of Land Management, 531 F.3d 1220, 1224 (10th

Cir. 2008)). The moving party also must establish a violation of his

constitutional rights. Rizzo v. Goode, 423 U.S. 362, 377 (1976).

A delay in medical treatment violates the Constitution where the

plaintiff    can   show   that    the delay resulted      in   substantial

harm. Sealock v. Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000).

Because plaintiff does not meet this standard, his request for

preliminary injunctive relief must be denied.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

leave to proceed in forma pauperis (Doc. 2) is denied. Plaintiff is

granted to and including July 14, 2021, to submit the $402.00 filing

fee to the clerk of the court. The failure to submit the fee as directed

may result in the dismissal of this matter without additional notice.

    IT IS FURTHER ORDERED plaintiff’s motion for a preliminary

injunction (Doc. 3) is denied.

    IT IS SO ORDERED.

    DATED:   This 14th day of June, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
Case 5:21-cv-03142-SAC Document 4 Filed 06/14/21 Page 4 of 4




                              U.S. Senior District Judge
